EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Plan Administrator of the Bear State Financial, Inc. Employees’ Savings & Profit Sharing Plan Harrison, Arkansas We consent to the incorporation by reference in Registration Statements on Form S-8 (File No. 333-135402), Form S-8 (File No. 333-193405) and Form S-8 (File No. 333-32921)of Bear State Financial, Inc. of our report dated June 27, 2016, with respect to the financial statements and supplemental schedule of the Bear State Financial, Inc. Employees’ Savings & Profit Sharing Plan as of and for the years ended December 31, 2015 and 2014, which are included in this annual report on Form 11-K. /s/ Frost, PLLC Little Rock, Arkansas June 27, 2016 - 13 -
